DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10, 12-21 and 23-26 are pending.
Claims 11 and 22 are cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Response to Amendment
The amendment, filed 29 July 2022, is fully responsive.
Applicant’s amendments to the claims 1, 12, 23 and 26 have overcome each and every objections previously set forth. The objections of the claims 1, 12, 23 and 26 have been withdrawn.

Response to Arguments
Applicant’s arguments (see Amendment page 10-12) with respect to the 102 rejection of claim 1, are directed to Wheeler not teaching “wherein the first predefined routine is generated automatically by the home management system based at least in part upon a behavior of an occupant of the home previously determined by the home management system,” as recited in claim 1.
More specifically, Applicant argues that “claim 1 recites an arrangement in which the home management system ‘learns’ the first predefined routine based on behavior of the occupant as determined by the home management system.” (see Amendment page 10 last two lines and page 11 first line)
Examiner submits that the claim does not recite that “the home management system ‘learns’ the first predefined routine based on behavior of the occupant as determined by the home management system.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The argument is not persuasive.
Applicant remarks that Wheeler teaches “the use of a single button or voice command by a user to trigger multiple functions that have been previously programmed as a sequence of wireless commands.” (see Amendment page 11 lines 6-7)  Wheeler indeed teaches “the use of a single button or voice command by a user to trigger multiple functions that have been previously programmed as a sequence of wireless commands,” as well as, a gesture on the universal remote unit, as described in Wheeler paragraph [0019]. A user pressing a button, commanding with voice, or gesturing reads on “a behavior of an occupant,” as recited in the claim.
Applicant argues that the “cited portion of Wheeler refers to ‘the programming generated and provided by universal controller programming system 100.’ However, there is no suggestion that this programming is generated by the ‘universal controller programming system 100’ based on prior behavior of a user. Rather, the programming is designed to match commands available in various devices to achieve activation of those devices” (see Amendment page 11 starting at seventh line from the bottom) and that there “is no suggestion that this ‘programming’ is automatically generated by the remote control described in Wheeler, or that it is based on prior behavior of a user or occupant of the home.” (see Amendment page 12 lines 4-6)
Examiner submits that the claim does not recite “… based on prior behavior of a user.” The claim recites “… based … upon a behavior of an occupant of the home previously determined by the home management system.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Programming the universal controller “to match commands available in various devices to achieve activation of those devices,” as Applicant remarks, based on the user pressing a button, commanding with voice, or gesturing, means that the universal controller is pre-programmed to match commands available in various devices to achieve activation of those devices based on the user pressing a button, commanding with voice, or gesturing, prior to user using the universal controller. Matching a command to achieve an activation of a device read on “the first predefined routine is generated,” as recited in the claim, and having previously programmed the universal controller to match commands available in various devices to achieve activation of those devices based on the user pressing a button, commanding with voice, or gesturing reads on “… previously determined by the home management system,” as recited in the claim. Further, the universal controller determining the matched commands based on the user pressing a button, commanding with voice, or gesturing reads on “generated automatically by the home management system based at least in part upon a behavior of an occupant,” as recited in the claim. Accordingly, Wheeler teaches “wherein the first predefined routine is generated automatically by the home management system based at least in part upon a behavior of an occupant of the home previously determined by the home management system,” as recited in the claim. The arguments are not persuasive.
For the foregoing reasons, the 102 rejection of claim 1 is maintained.
For similar reasons as for the claim 1 above, the 102 rejections of claims 12, 23 and 26 are maintained.

Claim Objections
Claim 23 is objected to because of the following informalities: “of is” in line 8 should read “of routines is”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 10, 12-16, 19, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHEELER et al. (US 2017/0131697 A1), hereinafter ‘Wheeler’.

Regarding claim 1, Wheeler teaches:
A computer-implemented method comprising: (Wheeler: Abstract “A computer-implemented method for programming a universal control system includes generating a list of devices associated with a network; based on configuration data and statistical data associated with a first set of devices included in the list of devices, generating programming for a first activity to be performed via the network, wherein first activity is associated with the first set of devices included in the list of devices, and the programming is associated with a device configuration for the first set of devices and includes commands for transmission to the first set of devices by the universal control system; and causing the programming for the first activity to be stored, wherein, when the first activity is selected, the device configuration for the first set of devices is implemented.”; [0018], figure 1 “FIG. 1 illustrates a universal controller programming system 100 configured to implement one or more aspects of the invention.”; [0021] “Thus, in such embodiments, the client device is connected to the associated home network, which in turn is connected to communication network 105. For example, in such embodiments, the client device may be a wireless remote, a home automation hub, or a smartphone or tablet connected to the Internet via communication network 105, etc. Furthermore, in yet other embodiments, the functionality of activity server 120 may be incorporated into each of client devices 130A-130C.”; [0088] “Any combination of one or more computer readable medium(s) may be utilized.:; [0089] “Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable processors or gate arrays.”)
detecting, by a home management system of a home, that a first device is connected to a communication network of the home management system; (Wheeler: [0018], figure 1 “FIG. 1 illustrates a universal controller programming system 100 configured to implement one or more aspects of the invention.”; [0063] “As shown, a method 500 begins at step 501, where activity generation module 125 generates a list of devices associated with use location 140. In some embodiments, activity generation module 125 generates the list of devices in response to receiving device information from client device 130, either directly via communication network 105 or via use location 140. Thus, in embodiments in which activity generation module 125 is configured to generate programming for a particular client device 130 in a fully automated manner, client device 130 may be configured to automatically transmit such device information. For example, upon initial startup or modification of use location 140, client device 130 may detect new devices added to use location 140, e.g., via Bluetooth, Zibgee, etc., and transmit device information to activity generation module 125 in response thereto.”) [The system 100, as illustrated in figure 1, including the client device 130 reads on “a home management system of a home”. The Detecting by the client device 130, via Bluetooth, Zigbee, etc., new devices of the location 140 reads on “detecting … that a first device is connected to a communication network …”.]
obtaining model information about the first device, the model information comprising at least a first feature of the first device available for use; (Wheeler: [0023] “Activity generation module 125 is configured to generate programming for each of client devices 130A-130C, based on configuration data and statistical data associated with one or more electronic or electrically powered devices included in the home network or use location associated with the client device. In some embodiments, activity generation module 125 fetches such configuration data and statistical data from a device database 181 and/or a user configuration database 182, based on information received from each respective client device, as shown in FIG. 1, such as information identifying devices at a particular use location.”; [0026] “In addition, in some embodiments, device database 181 may include, for some or all electronic devices referenced therein, a set of device functionality attributes. The set of device functionality attributes defines the control functions that can be performed by the device, i.e., the device capabilities, and a priority associated with each such device capability, i.e., the device capability priority. Examples of device capabilities include input switching, entering text (for example, based on a user input via a particular input device), IP (Internet protocol) communication and control, Bluetooth communication and control, USB communication and control, controlling volume, changing channel, displaying video, outputting audio, dimming lights, other control functions, and the like.”; [0030] “For example, user configuration database 182 may indicate that, in home entertainment systems that include a particular model or brand of smart TV, a particular AVR with a dedicated game input, and a video game console, the home entertainment system is most frequently configured with the video game console connected to the AVR via the game input rather than to the smart TV directly.”) [The activity generation module 125 fetching data from the device database 181 of device functionality attributes reads on “obtaining model information about the first device …”, and any one of the device functionality attributes that defines the control functions that can be performed by the device reads on “at least a first feature …”.]
obtaining a first predefined routine defining a plurality of functions and specifying one or more parameters under which one or more of the plurality of functions is used by the first predefined routine, at least a first function of the one or more of the plurality of functions making use of the first feature of the first device, (Wheeler: [0008] “One embodiment of the present invention sets forth a computer-implemented method for generating a program for a universal control system. The method includes generating a list of devices associated with a home; based on configuration data and statistical data associated with a first set of devices included in the list of devices, generating programming for a first activity to be performed via the network, wherein the first activity is associated with the first set of devices included in the list of devices, and the programming is associated with a device configuration for the first set of devices and includes commands for transmission to the first set of devices by the universal control system; and causing the programming for the first activity to be stored, wherein, when the first activity is selected, the device configuration for the first set of devices is implemented.”; [0040], figure 2 “AVR 203 may include any audio-video receiver suitable for use in a home network or home entertainment system, a stereo receiver, or any other device configured to receive audio and/or video signals from one or more of source devices 204-206 and to process these signals to drive loudspeakers 202 and display device 201. … Generally, for each activity selected by a user, a different connectivity between AVR 203 and other components of home network 240 may be necessary, i.e., the active input of AVR 203 may change. Furthermore, volume, sound equalization, and other settings of AVR 203 may also change, depending on the specific activity selected by the user. Properly functioning programming of client device 130 can automatically implement the correct configuration of AVR 203 for the requested activity, thereby obviating the need for any sort of manual setup by the user.”) [Selecting the first activity that was generated and stored reads on “obtaining a first predefined routine”. To receive audio and/or video signals, to process the signals, and to drive the loudspeakers and the display device reads on “a plurality of functions”. The volume, sound equalization, and other settings to be changed to reads on “specifying one or more parameters”. Any one of the components performing the component function, such as the audio-video receiver receiving the audio and/or video signals, reads on “making use of the first feature of the first device”.]
wherein the first predefined routine is generated automatically by the home management system based at least in part upon a behavior of an occupant of the home previously determined by the home management system; (Wheeler: [0019] “In some embodiments, the programming could include the sequence of wireless commands to be issued by a universal remote unit or system associated with a use location, so that a one-touch or single voice command input with the universal remote unit by a user implements a specific activity to be performed by one or more components of the use location. For instance, in such embodiments, by giving a particular voice command, or by depressing a single button or performing a single touch-screen gesture on the universal remote unit, the user can cause the appropriate devices of the home network or use location to turn on and be correctly configured for a specified activity, such as watching streaming video content, playing a video game, watching a DVD, listening to cable- or satellite-streamed music, activating or changing the settings of home control or home automation systems, etc.”) [The gesture of the user reads on “a behavior of an occupant of the home”, and the gesture causing the appropriate devices of the home network to the specified activity reads on “the first predetermined routine is generated automatically”. Having programmed the universal remote unit for the causing of the appropriate devices of the home network to the specified activity upon the gesture of the user reads on “… upon a behavior of an occupant of the home previously determined by the home management system”.]
presenting the first predefined routine to a user of the home management system; and (Wheeler: [0059], figure 4D “ FIG. 4D illustrates activity page 430 after the user has closed dialog box 421 and is preparing to select an activity.”) [Displaying and allowing user to select an activity, as illustrated in figure 3D, reads on “presenting … to a user …”.]
responsive to receiving approval of the first predefined routine from the user, implementing the first predefined routine by the home management system to cause the first device to use the first feature based upon the parameters. (Wheeler: [0065] “Thus, once an activity is selected via activity page 430 and client device 130 issues the commands programmed for that specific activity, a user may enter an appropriate input indicating whether the devices associated with the activity are functioning correctly.”) [Issuing the commands reads on “implementing … to cause the first device to use the first feature …”. Issuing the commands upon user selecting the activity reads on “responsive to receiving approval … from the user”.]

Regarding claim 2, Wheeler teaches all the features of claim 1.
Wheeler further teaches:
wherein the first predefined routine is obtained from the first device, a routine repository storing a plurality of predefined routines, or from a provider of the first device. (Wheeler: [0067] “In step 504, activity generation module 125 then causes the generated programming to be stored, either by transmitting the programming to use location 140 for storage, or storing the programming remotely from use location 140, for example in a server located remotely from use location 140. When stored locally in use location 140, the programming may be stored in client device 130, wireless hub 209, or any other suitable device included in use location 140. When stored remotely from use location 140, the programming may be stored in account database 183.”) [The server or the account database 183 that stores the generated programming of the activity generation module 125 reads on “a routine repository storing a plurality of predefined routines”.]

Regarding claim 3, Wheeler teaches all the features of claims 1-2.
Wheeler further teaches:
wherein the first predefined routine is obtained from the routine repository storing a plurality of predefined routines, and wherein the plurality of 20 of 26predefined routines includes routines suitable for use with devices from a plurality of independent and distinct sources. (Wheeler: [0049] “Alternatively or additionally, activity generation module 125 may generate a list of suitable activities based on devices referenced in user account information stored in account database 183. Then, for each activity on the list of suitable activities, activity generation module 125 determines a provisional device configuration most likely to coincide with what is present in use location 140, and generates programming for client device 130 that implements the provisional device configuration when the activity is selected.”; [0044] “For example, for a ‘watch TV during the day’ activity, in addition to sending commands to display device 201 and the appropriate source device to power up, and to AVR 203 to connect the source device to display device 201 and loudspeakers 202, client device 130 may also be programmed to send commands that cause powered blinds 212 to close. The command causing powered blinds 212 to close may be sent directly to powered blinds 212, or to home automation controller 211, depending on the configuration of home automation system 210.”) [The audio-visual activity using audio-visual components, as well as, the powered blinds reads on “use with devices from a plurality of independent and distinct sources”.]

Regarding claim 5, Wheeler teaches all the features of claim 1.
Wheeler further teaches:
identifying, by the home management system, a second device already installed in the home that is capable of executing at least a second function of the plurality of functions; (Wheeler: [0023] “Activity generation module 125 is configured to generate programming for each of client devices 130A-130C, based on configuration data and statistical data associated with one or more electronic or electrically powered devices included in the home network or use location associated with the client device. In some embodiments, activity generation module 125 fetches such configuration data and statistical data from a device database 181 and/or a user configuration database 182, based on information received from each respective client device, as shown in FIG. 1, such as information identifying devices at a particular use location.”; [0043] “Thus, in such embodiments, one or more of display device 201, loudspeakers 202, AVR 203, source devices 204-206, and home automation system 210 may be connected to the above-described WLAN in addition to or in lieu of the connections illustrated in FIG. 2.”; [0044] “Home automation system 210 may be any system configured for centralized control of lighting, environmental systems, appliances, door locks, and/or other systems. For example, home automation system 210 may include a home automation controller 211, one or more powered blinds 212, and one or more controlled lighting fixtures, among other things.”) [Identifying the one or more powered blinds 212 reads on “identifying … a second device already installed …”.]
presenting an identification of the second device to the user; and (Wheeler: [0058], figure 4B “In addition, device entry page 420 may display some or all of the devices currently included in use location 140 and the account associated therewith.”) [See the devices being displayed with particular brand, model or type to the user, as illustrated in figure 4B.]
responsive to receiving approval of the first routine from the user, implementing the first predefined routine by the home management system to cause the second device to execute the second function as defined in the first routine. (Wheeler: [0044] “Home automation system 210 may be any system configured for centralized control of lighting, environmental systems, appliances, door locks, and/or other systems. For example, home automation system 210 may include a home automation controller 211, one or more powered blinds 212, and one or more controlled lighting fixtures, among other things. In embodiments in which use location 140 includes home automation system 210, client device 130 may be configured to communicate with home automation system 210 and/or the components thereof via an appropriate wireless communication protocol, such as Zigbee, Z-Wave, and the like. Thus, settings for one or more components of home automation system 210 may be included in the definition of an activity. For example, for a ‘watch TV during the day’ activity, in addition to sending commands to display device 201 and the appropriate source device to power up, and to AVR 203 to connect the source device to display device 201 and loudspeakers 202, client device 130 may also be programmed to send commands that cause powered blinds 212 to close. The command causing powered blinds 212 to close may be sent directly to powered blinds 212, or to home automation controller 211, depending on the configuration of home automation system 210.”) [Closing of the powered blinds 212 reads on “at least a second function”. The watch TV during the day activity reads on “the first routine”, and closing the powered blinds 212 upon user selecting the watch TV during the day activity reads on “to cause the second device to execute the second function as defined in the first routine”.]

Regarding claim 8, Wheeler teaches all the features of claim 1.
Wheeler further teaches:
wherein the parameters specify a behavior of the first device based on a presence or absence of another device connected to the communication network. (Wheeler: [0028] “For instance, while a conventional passive TV may have the device capability to provide audio output via built-in loudspeakers, a 5.1 digital audio system is more suitable for providing audio output, and therefore would have a significantly higher device capability priority corresponding thereto. Similarly, multiple electronic devices in a particular home network may have the capability to control the volume of audio output, such as the TV being watched, the AVR that is routing the video signal to the TV, and the cable box that is the source device of the audio and video signals. Based on granularity of control, response time, ease of use, robustness of communication protocol, or simply user preference, one of these electronic devices generally is preferred for the volume control device capability, and consequently has a significantly higher device capability priority relative to the other electronic devices.”) [The capability priorities of the devices read on “the parameters”, and the determining of controlling of the volume of audio output by a device or by another device based on the device capability priority reads on “a behavior of the first device based on a presence or absence of another device …”.]

Regarding claim 10, Wheeler teaches all the features of claim 1.
Wheeler further teaches:
wherein the parameters are based on information available from the home management system that is not otherwise available to the first device. (Wheeler: [0027] “In some embodiments, for each device capability associated with a particular electronic device in device database 181, a device capability priority that corresponds to that device capability is stored. Each device capability priority defines how well-suited the associated electronic device is for performing the corresponding device capability, for example via a value on a relative scale. Thus, each electronic device referenced in device database 181 and capable of a particular function may be compared in suitability for performing that particular function to other electronic devices that are also referenced in device database 181 as being capable of that particular function.”) [The capability priorities of the devices read on “the parameters”, and the capability priorities being stored in the device database 181 reads on “information available from the home management system that is not otherwise available to the first device”.]

Regarding claim 12:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 13, Wheeler teaches all the features of claim 12.
Wheeler further teaches:
the first electronic device. (Wheeler: [0018], figure 1 “FIG. 1 illustrates a universal controller programming system 100 configured to implement one or more aspects of the invention.”; [0037], figure 2 “FIG. 2 is a schematic diagram illustrating a use location 140 configured to implement one or more aspects of the invention.”) [The system, as illustrated in figures 1-2, reads on “The system”, and any one of the devices 201-213, as illustrated in figure 2, reads on “the first electronic device”.]

Regarding claim 14, Wheeler teaches all the features of claim 12.
Wheeler further teaches:
a routine repository storing a plurality of predefined routines including the first predefined routine. (Wheeler: [0067] “In step 504, activity generation module 125 then causes the generated programming to be stored, either by transmitting the programming to use location 140 for storage, or storing the programming remotely from use location 140, for example in a server located remotely from use location 140. When stored locally in use location 140, the programming may be stored in client device 130, wireless hub 209, or any other suitable device included in use location 140. When stored remotely from use location 140, the programming may be stored in account database 183.”) [The server or the account database 183 that stores the generated programming of the activity generation module 125 reads on “a routine repository storing a plurality of predefined routines”.]

Regarding claim 15, Wheeler teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 16, Wheeler teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 19, Wheeler teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.

Regarding claim 21, Wheeler teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.

Regarding claim 26:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Lee (US 2004/0039826 A1), hereinafter ‘Lee’.
Regarding claim 4, Wheeler teaches all the features of claims 1-2.
Wheeler further teaches:
wherein the first predefined routine … specifies a second device that is capable of performing one or more other functions defined in the first predefined routine that are not performed by the first device. (Wheeler: [0049] “Alternatively or additionally, activity generation module 125 may generate a list of suitable activities based on devices referenced in user account information stored in account database 183. Then, for each activity on the list of suitable activities, activity generation module 125 determines a provisional device configuration most likely to coincide with what is present in use location 140, and generates programming for client device 130 that implements the provisional device configuration when the activity is selected.”; [0044] “For example, for a ‘watch TV during the day’ activity, in addition to sending commands to display device 201 and the appropriate source device to power up, and to AVR 203 to connect the source device to display device 201 and loudspeakers 202, client device 130 may also be programmed to send commands that cause powered blinds 212 to close. The command causing powered blinds 212 to close may be sent directly to powered blinds 212, or to home automation controller 211, depending on the configuration of home automation system 210.”) [The powered blinds 212 reads on “a second device”.]

Wheeler does not explicitly teach: wherein the first predefined routine is obtained from the first device and …
Lee teaches:
wherein the first predefined routine is obtained from the first device and … (Lee: [0016] “An object of the present invention is to provide a method for controlling a home network system that can automatically upload UI and function information of slave appliances associated with the home network system to a master appliance and a personal video recorder (PVR) to use the information.”) [The function information reads on “the first predefined routine”, and uploading of the function information from any one of the appliances reads on “is obtained from the first device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wheeler and Lee before them, to modify the activity generation module that generates suitable activities for the devices to incorporate uploading function information from the devices themselves.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the generated activities to be respective of the characteristics of the devices (Lee: [0014] “The background art home network system and the operation method thereof have the following further problems and disadvantages. According to the background art system, since the UI and functions for communications with the slave appliances are predefined irrespective of the characteristics of the slave appliances, non-defined slave appliances cannot be used through the home network. This means that only particular kinds of items and slave appliances can be used, and it is difficult to use appliances in the home network system that may, for example, be a product of a different manufacturer and therefore be incompatible with one another. Also, in the event that the memory capacity of the master appliance is insufficient, the UI cannot be used.”)


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Ogaz et al. (US 2017/0132689 A1), hereinafter ‘Ogaz’, further in view of Jeong et al. (KR 10-2149823 B1), hereinafter ‘Jeong’.

Regarding claim 6, Wheeler teaches all the features of claim 1.
Wheeler does not explicitly teach: identifying, by the home management system, a second device that is not already installed in the home that is capable of executing at least a second function of the plurality of functions; identifying the second device to the user and providing an interface for the user to obtain the second device; and responsive to an instruction received from the user, purchasing the second device.
Ogaz teaches:
identifying, by the home management system, a second device that is not already installed in the home that is capable of executing at least a second function of the plurality of functions; (Ogaz: [0007] “Based upon knowledge of what home appliances currently comprise a consumer's audio-visual ‘AV’ system, such a smart device application may utilize a local or a server based application to obtain recommendations for upgrades and/or additions to the consumer's home appliance system configuration(s). These recommendations may be based on the known capabilities of the consumer's home appliances, what home appliances others have purchased in the past together with the consumer's home appliances, and/or what additional home appliances other consumers with similar equipment have configured for use in their systems.”; [0047] “Returning to FIG. 2, at step 214 the user may be presented with an opportunity to display additional information regarding the recommended appliances, for example via activation of an icon 412 as illustrated. Selection of one of the icons 412 may result in the display illustrated at screen 420. This display may include a summary 422 of the features of the recommended appliance together with icons representing possible next actions by the user”) [Any one of the recommended additional home appliances reads on “a second device that is not already installed in the home that is capable of executing at least a second function …”, the features of the recommended appliance reads on “that is capable of executing at least a second function”, and obtaining recommendations of additional home appliances reads on “identifying …”.]
identifying the second device to the user and providing an interface for the user to obtain the second device. (Ogaz: figures 4-6; [0047] “Once suggested replacement or add-on items have been thus identified, these may be displayed to the user of the smart device, for example as illustrated 410. Returning to FIG. 2, at step 214 the user may be presented with an opportunity to display additional information regarding the recommended appliances, for example via activation of an icon 412 as illustrated. Selection of one of the icons 412 may result in the display illustrated at screen 420. This display may include a summary 422 of the features of the recommended appliance together with icons representing possible next actions by the user, for example: Posting the recommendation to a user's Facebook or other social networking account for comment using icon 424, comparison of the recommended item to the appliance it is to replace in the current configuration (if any) using icon 426, obtaining purchase information using icon 428, or returning to screen 410 to review other recommended appliances (if any) using icon 430. As illustrated in FIG. 9, selection of icon 424 at step 222 may result in the posting at step 224 of information 902 regarding the recommended appliance to that user's Facebook page 900. Selection of icon 428 may result in a display at step 226 as illustrated at screen 510, comprising a listing 512 of links to merchants selling the recommended item.”) [Displaying the replacement or add-on items with brand, model and type, as illustrated in figure 4 (screen 410), reads on “identifying the second device to the user”. The display that displays the screens, as illustrated in figures 4-6, read on “an interface for the user to obtain the second device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wheeler and Ogaz before them, to modify the activity generation module that generates suitable activities for the devices to incorporate recommending additions to or replacements of the devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user experience by providing recommendations of improved performances to the devices or improved replacements of the devices (Ogaz: [0005] “As will be described in detail hereafter, once such controlling device setup has been successfully performed, information regarding a consumer's appliance configuration gathered thereby may be advantageously used to provide additional services to the consumer, such as advice in the selection of additions or replacements to an existing equipment configuration, recommendations for preferred interconnections, etc.”).

Wheeler and Ogaz do not explicitly teach: responsive to an instruction received from the user, purchasing the second device.
Jeong teaches:
responsive to an instruction received from the user, purchasing the second device. (Jeong: Abstract “The step of generating a home appliance recommendation list including at least one recommended home appliance corresponding to the preferred home appliance type based on the calculated area information and a budget for the preferred arrangement space of each space, and the home appliance recommendation list to a user terminal It may further include providing and receiving a purchase request for the home appliance recommendation list provided from the user terminal.”; page 6 bottom two lines and page 7 top two lines “The purchase processing module 226 may be configured to provide the generated home appliance recommendation list to the user terminal 110 and to receive a purchase request for the home appliance recommendation list provided from the user terminal 110. For example, the purchase processing module 226 provides a payment screen to the user terminal 110 when the user requests a purchase of the home appliance recommendation list through the user terminal 110, and processes payment through the payment screen.”) [Processing the payment for the purchase of an appliance reads on “purchasing the second device”, and providing the purchase request from the user using the user terminal reads on “responsive to an instruction received from the user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wheeler, Ogaz and Jeong before them, to modify the recommendation feature of the home automation system to incorporate purchasing process.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve saving time for purchasing desired home appliances upon reviewing the recommendations (Jeong: page 2 eighth full paragraph “The embodiments disclosed in the present specification generate a home appliance recommendation list based on area information and budget for each space of an indoor place, and recommend home appliances to users based on sales volume and customer satisfaction, thereby The present invention relates to a method and system for providing a home appliance recommendation service that can efficiently obtain information on and save time for purchasing necessary home appliances.”).

Regarding claim 17, Wheeler teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.


Claims 7, 9, 18, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Shive et al. (US 2019/0349213 A1), hereinafter ‘Shive’.

Regarding claim 7, Wheeler teaches all the features of claim 1.
Wheeler does not explicitly teach: wherein the parameters specify environmental conditions under which the first function is performed.
Shive teaches:
wherein the parameters specify environmental conditions under which the first function is performed. (Shive: [0028] “In particular embodiments, the smart home system may be a presence, activity, and intent inference-based smart home system. In particular embodiments, the smart home system may use its understanding of the home and what is happening inside the home to provide natural interactions to the user, to autonomously respond to changes in a variety of conditions and inputs, and to anticipate user needs and take actions on behalf of the user when appropriate. In particular embodiments, the smart home system may improve the comfort, convenience, and usability of the home.”; [0263] “In particular embodiments, the one or more controllable systems of the computing system may be configured based on the interpretation of the one or more input signals. The execution operations may include, for example, but are not limited to, initiating a communication to the user through a dialog system, logging data related to the one or more input signals or one or more status parameters of the environment, updating one or more hardware elements of the computing system, updating one or more software elements of the computing system, updating one or more status of the computing system, updating one or more knowledge elements of the plurality of layers of knowledge of the knowledge graph, etc.”: [0265] “In particular embodiments, the multiple layers of knowledge in the knowledge graph may include one or more knowledge components including, for example, but not limited to, an activity associated with a place of the environment, a lighting condition associated with an activity, a lighting type associated with a light fixture, a configuration of the computing system, a setting of a controllable system associated with the computing system, a preference of the user, a routine of the user, an activity pattern of the user, an activity category of the user, a characteristic of a user activity, a threshold value for a related parameter, a confidence level of an interpretation, a harm level of an execution operation, a pre-determined command of the user, a location of a device of the computing system, a 3D model of the environment, a calendar of the user, a generical knowledge component a specific knowledge component, a contextual information component of the environment, etc.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wheeler and Shive before them, to modify the activity generation module that generates suitable activities for the devices to incorporate considering environment conditions associated with the activities.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the user experience/convenience by autonomously responding to changes in the conditions of the home (Shive: [0028] “In particular embodiments, the smart home system may be a presence, activity, and intent inference-based smart home system. In particular embodiments, the smart home system may use its understanding of the home and what is happening inside the home to provide natural interactions to the user, to autonomously respond to changes in a variety of conditions and inputs, and to anticipate user needs and take actions on behalf of the user when appropriate. In particular embodiments, the smart home system may improve the comfort, convenience, and usability of the home.”).

Regarding claim 9, Wheeler teaches all the features of claim 1.
Wheeler does not explicitly teach: wherein the first routine comprises a schedule of operation of the first device which specifies one or more times that the first function will be performed, one or more times that the first function will not be performed, or a combination thereof.
Shive teaches:
wherein the first routine comprises a schedule of operation of the first device which specifies one or more times that the first function will be performed, one or more times that the first function will not be performed, or a combination thereof. (Shive: [0006] “In particular embodiments, the smart home system 100 may detect the user's activities automatically based on the sensor data without receiving any commands from the user. As an example and not by way of limitation, the smart home system 100 may detect some activities of the user using the data from a motion sensor. The smart home system 100 may interpret the user's activities using the multiple layers of knowledge which indicates that the user usually starts to cook for dinner about 5:00 pm and the smart home system 100 may detect that the current time is 5:05 pm and the user is in the kitchen. The smart home system 100 may determine that the user is about to start cooking and may turn on the light in the kitchen based on the user preference of kitchen light for cooking.”) [The activity of turning on the kitchen light after 5pm upon detection of the user in the kitchen reads on “the first function”, and enabling the activity for the lighting at 5:00pm each day reads on “a schedule of operation of the first device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wheeler and Shive before them, to modify the activity generation module that generates suitable activities for the devices to incorporate considering time-based conditions associated with the activities.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the user experience/convenience by autonomously responding to changes that are based on time (Shive: [0028] “In particular embodiments, the smart home system may be a presence, activity, and intent inference-based smart home system. In particular embodiments, the smart home system may use its understanding of the home and what is happening inside the home to provide natural interactions to the user, to autonomously respond to changes in a variety of conditions and inputs, and to anticipate user needs and take actions on behalf of the user when appropriate. In particular embodiments, the smart home system may improve the comfort, convenience, and usability of the home.”).

Regarding claim 18, Wheeler teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 20, Wheeler teaches all the features of claim 12.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.


Regarding claim 23, Wheeler teaches:
A device comprising: (Wheeler: [0021] “Thus, in such embodiments, the client device is connected to the associated home network, which in turn is connected to communication network 105. For example, in such embodiments, the client device may be a wireless remote, a home automation hub, or a smartphone or tablet connected to the Internet via communication network 105, etc. Furthermore, in yet other embodiments, the functionality of activity server 120 may be incorporated into each of client devices 130A-130C.”) [The client device reads on “A device”.]
a processor; (Wheeler: [0089] “Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks. Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable processors or gate arrays.”) [The client device performs the functions of the block diagram using processors.]
the data store storing a plurality of routines usable by a plurality of devices, (Wheeler: [0067] “In step 504, activity generation module 125 then causes the generated programming to be stored, either by transmitting the programming to use location 140 for storage, or storing the programming remotely from use location 140, for example in a server located remotely from use location 140. When stored locally in use location 140, the programming may be stored in client device 130, wireless hub 209, or any other suitable device included in use location 140. When stored remotely from use location 140, the programming may be stored in account database 183.”) [The activity generation module 125 reads on “a data store”. See the client device communicatively coupled to the activity server 120, as illustrated in figure 1. The storage location in client device 130, wireless hub 209, or any other suitable device in use location 140 reads on “the data store …”.]
each routine of the plurality of routines specifying one or more parameters under which one or more device functions is used in the each routine within a home management system (Wheeler: [0018], figure 1 “FIG. 1 illustrates a universal controller programming system 100 configured to implement one or more aspects of the invention.”; [0008] “One embodiment of the present invention sets forth a computer-implemented method for generating a program for a universal control system. The method includes generating a list of devices associated with a home; based on configuration data and statistical data associated with a first set of devices included in the list of devices, generating programming for a first activity to be performed via the network, wherein the first activity is associated with the first set of devices included in the list of devices, and the programming is associated with a device configuration for the first set of devices and includes commands for transmission to the first set of devices by the universal control system; and causing the programming for the first activity to be stored, wherein, when the first activity is selected, the device configuration for the first set of devices is implemented.”; [0040], figure 2 “AVR 203 may include any audio-video receiver suitable for use in a home network or home entertainment system, a stereo receiver, or any other device configured to receive audio and/or video signals from one or more of source devices 204-206 and to process these signals to drive loudspeakers 202 and display device 201. … Generally, for each activity selected by a user, a different connectivity between AVR 203 and other components of home network 240 may be necessary, i.e., the active input of AVR 203 may change. Furthermore, volume, sound equalization, and other settings of AVR 203 may also change, depending on the specific activity selected by the user. Properly functioning programming of client device 130 can automatically implement the correct configuration of AVR 203 for the requested activity, thereby obviating the need for any sort of manual setup by the user.”) [To receive audio and/or video signals, to process the signals, and to drive the loudspeakers and the display device reads on “one or more device functions”. The volume, sound equalization, and other settings to be changed to reads on “specifying one or more parameters”. The system 100, as illustrated in figure 1, including the client device 130 reads on “a home management system”.]
wherein at least a first routine of the plurality of is generated automatically by the processor based at least in part upon a behavior of an occupant of the home previously determined by the home management system; (Wheeler: [0019] “In some embodiments, the programming could include the sequence of wireless commands to be issued by a universal remote unit or system associated with a use location, so that a one-touch or single voice command input with the universal remote unit by a user implements a specific activity to be performed by one or more components of the use location. For instance, in such embodiments, by giving a particular voice command, or by depressing a single button or performing a single touch-screen gesture on the universal remote unit, the user can cause the appropriate devices of the home network or use location to turn on and be correctly configured for a specified activity, such as watching streaming video content, playing a video game, watching a DVD, listening to cable- or satellite-streamed music, activating or changing the settings of home control or home automation systems, etc.”) [The gesture of the user reads on “a behavior of an occupant of the home”, and the gesture causing the appropriate devices of the home network to the specified activity reads on “the first routine of the plurality of [routines] is generated automatically”. Having programmed the universal remote unit for the causing of the appropriate devices of the home network to the specified activity upon the gesture of the user reads on “… upon a behavior of an occupant of the home previously determined by the home management system”.]
wherein, when executed by the home management system, an executed routine of the plurality of routines causes one or more devices to operate according to the parameters. (Wheeler: [0065] “Thus, once an activity is selected via activity page 430 and client device 130 issues the commands programmed for that specific activity, a user may enter an appropriate input indicating whether the devices associated with the activity are functioning correctly.”) [Issuing the commands for the specific activities of the devices reads on “an executed routine causes one or more devices to operate …”. Issuing the commands upon user selecting the activity reads on “when executed …”.]

Wheeler does not explicitly teach: A device comprising: … a communication interface communicatively coupled to the processor; and a data store communicatively coupled to the processor.
Shive teaches:
A device comprising: … a communication interface communicatively coupled to the processor; and a data store communicatively coupled to the processor. (Shive: figure 2; [0061] “FIG. 2 illustrates an example controlling device 220 of the smart home system. In particular embodiments, the controlling device 220 may be a hub implemented on an embedded system platform including micro-controller, digital signal processor (DSP), or field-programmable gate array (FPGA).”; [0272] “In particular embodiments, computer system 1200 includes a processor 1202, memory 1204, storage 1206, an input/output (I/O) interface 1208, a communication interface 1210, and a bus 1212. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement.”; [0260] “All these different inputs from the users may be stored in the knowledge graph in the database. In particular embodiments, the smart home system 100 may use the knowledge graph for making all decisions in order for the system to be consistent. In particular embodiments, the user may give the smart home system hard and fast rules like “never do this” and the rules may be stored in the same data structure for the knowledge graph. In particular embodiments, the users may not need to setup any rule for the smart home system and the smart home system 100 may monitor user behavior and feedback and automatically determine the best transitions for the users.”) [See the communication interface 1210 and the storage 1206 communicatively coupled to the processor 1202, as illustrated in figure 2.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wheeler and Shive before them, to modify the user device of the home automation system that generates activities of the devices at home to incorporate communicatively coupling the user device processor to the data storage and the communication interface.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the user device to communicate with online services that can be accessed using internet communication, but also allow for operating, using its own storage of activities, when internet connection to online service may be down (Shive: [0064] “When the internet connection is down, or the cloud cannot be reached, the hub may be not able to reach a specific online service over its internet connection, therefore, the hub may offer limited functionality such as receiving input from switches and sensors in the home, and changing state on connected devices in the home in response to those inputs or stored/cached rules and automations.”; [0277] “In particular embodiments, communication interface 1210 includes hardware, software, or both providing one or more interfaces for communication (such as, for example, packet-based communication) between computer system 1200 and one or more other computer systems 1200 or one or more networks.”).

Regarding claim 24, Wheeler and Shive teach all the features of claim 23.
Wheeler further teaches:
wherein the device further comprises a home management system hub. (Wheeler: [0021] “Thus, in such embodiments, the client device is connected to the associated home network, which in turn is connected to communication network 105. For example, in such embodiments, the client device may be a wireless remote, a home automation hub, or a smartphone or tablet connected to the Internet via communication network 105, etc. Furthermore, in yet other embodiments, the functionality of activity server 120 may be incorporated into each of client devices 130A-130C.”)

Regarding claim 25, Wheeler and Shive teach all the features of claim 23.
Wheeler further teaches:
wherein the device is a component of a cloud service provider. (Wheeler: [0021] “Thus, in such embodiments, the client device is connected to the associated home network, which in turn is connected to communication network 105. For example, in such embodiments, the client device may be a wireless remote, a home automation hub, or a smartphone or tablet connected to the Internet via communication network 105, etc. Furthermore, in yet other embodiments, the functionality of activity server 120 may be incorporated into each of client devices 130A-130C.”; [0022] “Further, in the context of this disclosure, the computing elements shown in activity server 120 may correspond to a physical computing system (e.g., a system in a data center) or may be a virtual computing instance executing within a computing cloud.”) [The activity server 120 reads on “a cloud service provider”, and the functionality of the activity server 120 being incorporated into the client devices 130A-130C reads on “is a component of a cloud service provider”.]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL W CHOI/Primary Examiner, Art Unit 2116